Order, Supreme Court, New York County (Edward Lehner, J.), entered on or about June 5, 1996, which, inter alia, granted defendants’ motion for summary judgment dismissing the complaint, unanimously affirmed, with costs.
The court properly found that plaintiffs first cause of action is precluded by res judicata and was appropriately referred to arbitration and that its second cause of action fails to allege a viable claim under General Business Law § 349, which is directed at wrongs that have an impact upon consumers at large and does not encompass private contract disputes that, as herein, involve the parties and, at most, a limited number of *342other tenants (Oswego Laborers’ Local 214 Pension Fund v Marine Midland Bank, 85 NY2d 20, 24-26). We have reviewed plaintiffs remaining contentions and find them to be without merit. Concur—Milonas, J. P., Rubin, Mazzarelli and Andrias, JJ.